Citation Nr: 0923578	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The appellant served in the U.S. Army Reserves from August 
1963 to August 1969, including a period of active duty for 
training (ACDUTRA) from August 16, 1963 to February 15, 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 


FINDINGS OF FACT

1.  The appellant did not serve in the active military, 
naval, or air service during a period of war.

2.  The appellant was not disabled from an injury or disease 
during ACDUTRA or injury during INACDUTRA.


CONCLUSION OF LAW

Basic eligibility for entitlement to nonservice-connected 
pension benefits is precluded by law.  38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to nonservice-
connected pension benefits because he served in the U.S. Army 
Reserves for a period of at least 90 days during the Vietnam 
wartime period.

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 2002).  A Veteran meets the service 
requirements if such Veteran served in the active military, 
naval, or air service: 1) for 90 days or more during a period 
of war, 2) during a period of war and was discharged or 
released from such service for a service-connected 
disability, 3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war, or 4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002).  The relevant period of war 
surrounding the appellant's active duty is the "Vietnam 
era."  In the case of a Veteran who served in the Republic 
of Vietnam, the Vietnam era is defined as the period 
beginning on February 28, 1961, and ending on May 7, 1975; in 
all other cases, the Vietnam era begins on August 5, 1964, 
and ends on May 7, 1975.  38 U.S.C.A. § 101(29) (West 2002); 
38 C.F.R. § 3.2(f) (2008).  

The term "Veteran" is defined by law as a person who served 
in the active military, naval, or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 1) 
active duty, 2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and 3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  "Active duty" is defined as service in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  ACDUTRA includes 
full-time duty performed by Reservists for training purposes.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2008).  
INACDUTRA includes duty, other than full-time duty, 
prescribed for Reserves, and special additional duties 
prescribed for Reserves and performed by them on a voluntary 
basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 
3.6(d) (2008).  Annual training is an example of ACDUTRA, 
while weekend drills are INACDUTRA.   




In this case, the appellant's service does not meet the 
threshold criteria for basic eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.  He did not serve active military, naval, or air 
service.  The RO verified that the appellant only served on 
ACDUTRA from August 1963 to February 1964, and on INACDUTRA 
from February 1964 to August 1969.  He has not been shown to 
have any other service.  Regulation provides that ACDUTRA and 
INACDUTRA are not considered "active military, naval, or air 
service" unless the appellant was disabled from an injury or 
disease during ACDUTRA or injury during INACDUTRA.  38 C.F.R. 
§ 3.6.  In this case, the record does not demonstrate that 
the appellant was disabled from an injury or disease during 
his period of ACDUTRA or injury during his period of 
INACDUTRA.  Therefore, his U.S. Army Reserves service does 
not qualify him for nonservice-connected pension benefits.

Moreover, the Board notes that the appellant's period of 
ACDUTRA does not constitute wartime service because the 
period of war encompassing the Vietnam era for Veterans who 
did not serve in the Republic of Vietnam did not begin until 
August 5, 1964, almost five months after the appellant 
completed his ACDUTRA.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  As the 
appellant does not have the requisite military service during 
a period of war, the provisions of 38 U.S.C.A. §§ 101 and 
1521, as well as 38 C.F.R. §§ 3.1, 3.2, 3.3, and 3.6 preclude 
eligibility to nonservice-connected pension benefits.  As the 
disposition of this claim is based on the law as applied to 
undisputed facts, the claim for entitlement to non-service 
connected pension benefits is denied based on a lack of 
entitlement under the law.  Id.



Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


